Citation Nr: 1644777	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post brain stem infarct, to include as secondary to hypertension.

3.  Entitlement to service connection for status post brain stem infarct, to include as secondary to hypertension.

4.  Service connection for labyrinthitis, to include as secondary to status post brain stem infarct.

5.  Service connection for a right ankle disorder, claimed as a right ankle injury, to include as secondary to status post brain stem infarct.

6.  Entitlement to special monthly compensation based upon the need for aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty service from December 1957 to November 1978 and died in April 2011.  The appellant is his surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Board remanded all issues except the issues pertaining to status post brain stem infarct for a Travel Board hearing.  In February 2015, the appellant withdrew her request for a Board hearing.

In the August 2008 rating decision, the RO denied the reopening of a claim of entitlement to service connection for status post brain stem infarct as secondary to hypertension.  The Veteran did not appeal that denial.  As for the claims of entitlement to service connection for labyrinthitis and a right ankle disorder, the basis of the claims is that the hypertension caused the status post brain stem infarct and that the status post brain stem infarct then caused the labyrinthitis and right ankle disorder.  Similarly, the basis of the special monthly compensation claim is that the infarct, labyrinthitis, and right ankle disorder resulted in the need for aid and attendance of another.  

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the United States Court of Appeals for Veterans Claims (the Court) held that if a causal disease or disability is connected to service, then the claim for service connection reasonably encompasses a claim for that causal disease or disability.  As explained below, the Board is granting service connection for hypertension.  There is medical evidence that the hypertension caused the status post brain stem infarct, that the resultant infarct caused the labyrinthitis and right ankle disorder, and that the Veteran was in need of aid and attendance of another due to the infarct and labyrinthitis.  

In light of the above, pursuant to DeLisio the Board is taking jurisdiction over the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post brain stem infarct even though the Veteran did not perfect an appeal of that denial in the August 2008 rating decision.  Based on the decision below, the appellant is not prejudiced by the adjudication of the claim of entitlement to service connection for status post brain stem infarct.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  Therefore, the issues are as stated on the first two pages of this decision.

In June 2016, the Board requested an opinion from a medical expert at the Veterans Health Administration (VHA) on the etiologies of the Veteran's hypertension, status post brain stem infarct, labyrinthitis, and right ankle disorder.  In September 2016, a VHA expert provided a medical opinion.  The Board has not provided the appellant and her representative 60 days to review the medical opinion and present any additional argument or evidence in response.  However, in light of the decisions below regarding entitlement to service connection for hypertension, status post brain stem infarct, labyrinthitis, and right ankle disorder, the appellant is not prejudiced by the lack of notice.  

The issues of entitlement to dependency and indemnity compensation, death pension, and accrued benefits have been raised by the record in a June 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The weight of the evidence shows that the hypertension is related to in-service elevated blood pressure readings and in-service diagnosis of borderline hypertension.

2.  In an unappealed November 1999 rating decision, a RO denied a claim of entitlement to service connection for status post brain stem infarct secondary to hypertension.

3.  The evidence associated with the claims file since the November 1999 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for status post brain stem infract secondary to the now service-connected hypertension.

4.  The weight of the evidence reflects that the status post brain stem infarct was caused by the now service-connected hypertension.

5.  The weight of the evidence reveals that the labyrinthitis was caused by the now service-connected status post brain stem infarct.

6.  The weight of the evidence reveals that the right ankle disorder was caused by the now service-connected status post brain stem infarct.

7.  The weight of the evidence shows that now service-connected status post brain stem infarct and labyrinthitis resulted in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The November 1999 rating decision denying entitlement to service connection for status post brain stem infarct is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for status post brain stem infarct has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Status post brain stem infarct was caused by the now service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

5.  Labyrinthitis was caused by the now service-connected status post brain stem infarct.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

6.  A right ankle disorder was caused by the now service-connected status post brain stem infarct.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

7.  The criteria for special monthly compensation on the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims on appeal for entitlement to service connection for hypertension, status post brain stem infarct, labyrinthitis, and a right ankle disorder, and entitlement to special monthly compensation are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post brain stem infarct, to include as secondary to hypertension

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 

If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

At the time of the November 1999 rating decision that denied entitlement to service connection for post status brain stem infarct, the evidence of record consisted of the Veteran's service treatment records and a September 1999 VA examination report.  The VA examination report shows that the examiner stated it was unknown whether the Veteran had a cerebral bleed due to hypertension.  

The November 1999 rating decision denied the claim on the basis that hypertension was not a service connected disability.

Since November 1999, the evidence of record includes the October 2009 statement of the Veteran's private physician, a death certificate, and a September 2016 VHA medical opinion.  The private physician related the status post brain stem infarct to the now service-connected hypertension.  The death certificate shows that the cause of the Veteran's death was a cerebrovascular accident due to the now service-connected hypertension.  The VHA medical expert opined that poorly controlled high blood pressure might be one of the contributing factors for the stroke.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical evidence relating status post brain stem infarct to a service-connected disability.  Thus, the evidence is considered new and material, and the claim is reopened.

Service connection for hypertension

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

Analysis

The medical evidence shows that the Veteran had hypertension.  Therefore, Davidson element (1), current disability, is met.

Service treatment records reflect that the Veteran had elevated blood pressure readings in service.  Although the elevated blood pressure readings were not considered disabling at the separation examination, borderline hypertension was diagnosed during an April 1974 physical examination.  Thus, Davidson element (2), in-service disease or injury, is arguably established.  

The question is whether the hypertension was related to the in-service elevated blood pressure readings and diagnosis of borderline hypertension.  In an October 2009 statement, the Veteran's private treating doctor opined that he developed hypertension during active service.  That doctor, however, did not review the service treatment records.  

In the September 2016 statement, the VHA expert noted that the service treatment records show that the Veteran had borderline hypertension in service and that the stressful life during active duty might have contributed to his elevated blood pressure.  The VHA expert added that the in-service stress was not the only contributing factor to his high blood pressure.  The VHA expert subsequently addressed a question predicated on the hypertension being related to service.  Therefore, the VHA expert report reflects that he in essence found that it is as least as likely as not that the hypertension was related to active service, to include the in-service elevated blood pressure readings and the diagnosis of borderline hypertension.

The weight of the evidence shows that the hypertension is related to the in-service elevated blood pressure readings and in-service diagnosis of borderline hypertension.  Hence, Davidson element (3), medical nexus, is met.

In summary, the Board is of the opinion that all requirements needed to establish service connection for hypertension are met.  The benefit sought on appeal is accordingly allowed.

Entitlement to service connection for status post brain stem infarct, to include as secondary to hypertension

Governing law and regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has reopened the claim as reflected above.  Given the decision below, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).
The Veteran had a brain stem infarct in November 1993, and service connection is now in effect for hypertension.  Accordingly, Wallin elements (1) and (2), current disability and service-connected disability, are established.  

As to Wallin element (3), medical nexus evidence, the September 1999 VA examiner did not relate the status post brain stem infarct to the now service-connected hypertension.  The Veteran's treating physician, on the other hand, opined that the hypertension directly led to cerebrovascular disease that caused the brain stem strokes.  The death certificate indicates that one cerebrovascular accident was due to the hypertension.  

The VHA expert noted that hypertensive vasculopathy is the most common etiology of spontaneous ischemic cerebrovascular hemorrhage.  The VHA expert stated that the Veteran had poorly controlled hypertension as evidenced by a blood pressure reading of 276/146 in March 1992.  The VHA expert concluded that the Veteran's poorly controlled high blood pressure might be one of the contributing factors to his infarct and that there is 50 percent or greater probability that the stroke was related to the hypertension.  In light of three medical opinions showing causation, the weight of the evidence reflects that the status post brain stem infarct was caused by the now service-connected hypertension.  Accordingly, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.









	(CONTINUED ON NEXT PAGE)
Service connection for labyrinthitis, to include as secondary to status post brain stem infarct

Service connection for a right ankle disorder, claimed as a right ankle injury, to include as secondary to status post brain stem infarct

Analysis

The Veteran had labyrinthitis and residuals of a right ankle fracture, and service connection is now in effect for status post brain stem infarct.  Hence, Wallin elements (1) and (2), current disability and service-connected disability, are established.  

In an April 2008 statement, the Veteran's private physician diagnosed weakness in both legs due to status post multiple brain stem strokes.  In an October 2009 VA 21-2680 (examination for housebound status or permanent need for regular aid and attendance), the private physician stated that the Veteran had labyrinthitis and that the intermittent vertigo was secondary to the brain stem strokes.  In an October 2009 statement, the private doctor opined that the Veteran had lost his balance secondary to the strokes and that he had gait disturbance and intermittent vertigo.  The doctor added that the weakness in the legs caused the Veteran to trip and fracture his right ankle.  

As for labyrinthitis, the VHA expert noted that a patient who suffered from brain stem infarction would likely have vertigo similar to symptoms of labyrinthitis.  The VHA expert concluded that there was a 50 percent or greater probability that the Veteran's labyrinthitis was caused or aggravated (permanently worsened beyond the natural progression of the disability) by the status post brain stem infarct.

With regard to the right ankle disorder, the VHA expert indicated that the brain stem hemorrhage contributed to the right-side weakness and vertigo and that the right-side weakness and vertigo caused the Veteran to fall and fracture his right ankle.  The VHA expert concluded that there was a 50 percent or greater probability that the brain stem stroke caused ipsilateral limb ataxia that might have contributed to the right ankle fracture.

In light of the medical opinions showing causation or suggesting causation, the weight of the evidence reflects that the labyrinthitis and right ankle disorder were caused by the now service-connected status post brain stem infarct.  Accordingly, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to special monthly compensation based upon the need for aid and attendance of another person or housebound status

Governing law and regulations

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or
(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Veteran's service-connected disabilities were hypertension, status post brain stem infarct, labyrinthitis, and a right ankle disorder.  

In the April 2008 statement, the Veteran's private physician stated that the Veteran was able to dress and feed himself but that he needed assistance in bathing and tending to other hygiene needs.  

In an October 2009 VA 21-2680 (examination for housebound status or permanent need for regular aid and attendance), the private physician stated that the Veteran was able to feed himself, but that he was unable to prepare his own meals due to poor coordination of the arms and hands that resulted in dropping food and utensils.  The physician also stated that the Veteran needed assistance with bathing and tending to other hygiene needs because he needed assistance in getting into the shower.  

In an October 2009 statement, the private physician noted that the Veteran had lost his balance secondary to the strokes and was confined to a wheelchair during waking hours.  The doctor stated that the Veteran required assistance for many daily activities because of gait disturbance and intermittent vertigo.  

The weight of the evidence shows that now service-connected status post brain stem infarct and labyrinthitis resulted in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable.  Accordingly, special monthly compensation on account of the need for aid and attendance of another person is in order.

The Board's grant of special monthly compensation benefits based on aid and attendance renders moot the claim for benefits based on housebound status because benefits based on aid and attendance are payable at a higher rate.  See 38 U.S.C.A. § 1114.




















	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen a claim of service connection for status post brain stem infarct.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for status post brain stem infarct as secondary to service-connected hypertension is granted.

Entitlement to service connection for labyrinthitis as secondary to service-connected status post brain stem infarct is granted.

Entitlement to service connection for a right ankle disorder as secondary to service-connected status post brain stem infarct is granted.

Special monthly compensation on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


